                                            Case 5:21-cv-05046-BLF Document 12 Filed 09/13/21 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5
                                                                          UNITED STATES DISTRICT COURT
                                   6
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8       MICHAEL PELKEY,                                 Case No. 21-05046 BLF (PR)
                                   9                        Petitioner,                    ORDER OF DISMISSAL
                                  10                v.
                                  11       CALIFORNIA LAKE COUNTY
                                           SUPERIOR COURT,
                                  12
Northern District of California




                                                           Respondent.
 United States District Court




                                  13

                                  14

                                  15            Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus in
                                  16   the Eastern District, which transferred the matter to this district on June 30, 2021.1 Dkt.
                                  17   No. 6. The Clerk sent two separate notices to Petitioner informing him that he must file a
                                  18   petition on the court form and submit an in forma pauperis (“IFP”) application form or pay
                                  19   the filing fee within twenty-eight days from the date of the notices to avoid dismissal. Dkt.
                                  20   Nos. 7, 9. The deadline has passed, and Petitioner has failed to respond. Furthermore,
                                  21   there has been no other communication from Petitioner. Accordingly, the action is
                                  22   DISMISSED without prejudice for failure to file a proper petition and pay the filing fee.
                                  23            The Clerk shall terminate all pending deadlines and close the case.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _September 13, 2021___                        ________________________
                                                                                            BETH LABSON FREEMAN
                                  26
                                                                                            United States District Judge
                                  27   Order of Dismissal
                                       P:\PRO-SE\BLF\HC.21\05046Pelkey_dism-ifp&pet.docx
                                  28

                                       1
                                         The matter was reassigned to this Court after Petitioner failed to file consent to magistrate
                                       judge jurisdiction. Dkt. No. 11.
